Mr. Justice Travieso
delivered tbe opinion of tbe court.
Juan Rosario Cruz was prosecuted for tbe crime of murder committed on tbe person of Natividad González, in the-town of Villalba, within tbe Judicial District of Ponce. Upon being convicted of murder in tbe second degree and sentenced to a term of ten years in tbe penitentiary, be took an appeal, urging in support thereof the following grounds r
1. That grave error w_as committed in not acquitting the defendant, as having’ acted in self-defense.
2. That grave and prejudicial error was committed in finding him guilty of murder in the second degree.
Both these assignments relate to tbe sufficiency of the-evidence and to tbe weighing of tbe same by tbe lower court.. We will, therefore, consider them together.
 From, tbe evidence adduced by tbe district attorney in support of bis theory, it appears that the defendant was *812a laborer who worked for Central Herminia, in Villalba, and •that the deceased was one of the foremen in charge of the brigades of workmen; that on Saturday, June 19, 1937, which was pay-day, the deceased and the defendant had an .altercation which arose from the claim on the part of the defendant that he should be paid at the rate of sixty cents a day, whereas the deceased maintained on the contrary that the rate agreed was fifty cents; that on that account they ¡addressed offensive words to each other; that the incident was terminated by the intervention of the owner of the central, but the defendant withdrew in anger, provoking the •deceased and challenging him to a fight; that between six and seven o’clock in the morning of Monday, June 21, 1937, ■the defendant waited for G-onzález in front of the shop of Martin Torres, a place which González must necessarily pass in going to his work; that when Gonzalez was going on horseback through that place, the defendant called him, left in the shop a machete which up to that moment he had carried i-n his hand, approached González, addressed some words to tb,e latter who thereupon dismounted, and then they started to fight; and that at that moment the defendant took out a dagger which he carried concealed -in his bosom and inflicted on his adversary nineteen wounds which caused the instantaneous death of the latter. The evidence for the prosecution further established that at the time of the en-counter González carried, in a hind-pocket of his trouser, a revolver which he was licensed to carry; that the defendant knew that González accustomed to go about armed; and that González made no use of the revolver to repel the attack of the defendant.
The witness José Semidey, co-owner of Central Herminia, •described the incident of the 19th, thus:
“What happened that day between Natividad González and the •defendant ?
“Well, that day, while I was in my office which adjoins that of -.the paymaster, I heard an altercation between this young man and *813the foreman; and then I came out and when I entered the paymaster’s office, this young man was saying that the foreman paid the-laborers according- to personal preference. Then the latter said that he paid them according to the work done by each, and then an argument started and he stated that if the laborer wished to earn as-much as the others, he should come back Monday, and if he did the same work as the others he would pay him that amount; and then this one told him that he would not come back to work on Monday because he did not work for thieves; and then he told him that he was as honest as the laborer or even more than his family. Then I stood up and told him to stop that argument and to go on with the payments. Then this young man went out and continued talking. I did not hear what he said because there was some distance . . . .”
The evidence for the defense tended to show that it was the deceased Natividad González who, after denying to the-, defendant a part of his wages, remonstrated against him, discharged him from his work, and told him: “On Monday I will g’et even with yon, I will make yon pay dearly for this”; that next Monday, in the morning, when Natividad González was passing in front of the shop where the defendant was, González called the defendant; that when the, defendant got near the horse on which González was riding, the latter hit him with a whip which he was carrying, alighted from the horse, and attacked him with his fists; that after they fonght with their fists for five or six minntes, Nativi-dad González attempted to take out the revolver; that they grappled for another five minntes, Natividad trying to takeout the revolver and the defendant preventing him from drawing it ont; and, lastly, that when the defendant saw that his life was in imminent danger, he took ont the dagger which he carried for use in his agricultural work, and de= fended himself, thus preventing hig adversary from killing, him.
The conflict between the version of the government and that of the defense is evident. Similarly as to the one existing between the evidence introduced by the one party and *814■the other to support their respective contentious. The jury .adjusted said conflict by according credit to the evidence of the. district attorney and rejecting* the theory and the evidence of the defendant.
We have made a careful study of the whole evidence. That for the prosecution, which the jury believed, is amply .sufficient to establish all of the essential elements required in order to characterize the criminal act charged as murder in any of its degrees.
We do not deem it necessary to discuss the decisions cited by the appellant, relative to the right of self-defense which the law recognizes in favor of every human being. The jury, whose province under the law, as the only triers of fact, is to adjust any conflict in the evidence and to pass upon the credibility of the witness, doubtless reached the conclusion that the defendant was the one who had premeditately provoked the fight, with the intention to kill his adversary in .the course of the struggle. The evidence, considered as a whole, justifies that conclusion. The fact that the defendant, after calling his victim and before approaching the latter’s horse, left the machete in the shop, which the defense interprets as convincing evidence of the peaceful intentions •of the defendant, was undoubtedly interpreted — and justly .so, we think — by the jury as evidence of a deliberate intent on the part of the defendant to make his victim believe that the .man whom he was to encounter was unarmed when really he was carrying in his bosom the dagger with which he was to deprive him of his life a few minutes afterwards.
We fail to find in the record anything to justify our intervention in annulling the verdict of the jury or in reversing '.the judgment appealed from, which must be affirmed.